DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 8/26/2019.
Claims -20 re pending.

Claim(s) 4 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including a cap tube that permits a bypass of the reheater during a heating operation.  However, this claim cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) set forth in this Office Action.  Specifically, the rejection of claim 7.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.

Specification
The Brief Description of the Drawings is objected to.  There is nothing in the brief descriptions of Figs 1-4b that can be used to distinguish one figure from another.    
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Variable Refrigerant Flow System with Reheating of Dehumidified Air.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, “the apparatus of Claim 1, further comprising a cap tube configured to allow liquid refrigerant to bypass the reheater during a heating mode.”  This is indefinite because there is no indication of how the structure of claim 1 is capable of performing a heating mode.  This rejection can be resolved by making claim 7 dependent upon claim 3, which recites that the system includes a reversing valve, which would facilitate a heat pump to perform a heating operation.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 8, 9, 11, 13, 15, 16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2012/0272669 to Blanton.
Regarding claim 1, Blanton teaches an apparatus comprising:
a compressor configured to compress a refrigerant; (42, Fig. 4)  
a first heat exchanger; (30 or 28) 
a reheater; (34, par. 20)
a first valve; (60)
a second heat exchanger; (32)
a blower (40) configured to move air proximate the second heat exchanger to the reheater,
during a first mode of operation: (reheat mode, Fig. 4)
the first heat exchanger configured to remove heat from a first portion of the refrigerant from the compressor; (30 is a condenser, par. 42), 
the first valve configured to open such that a second portion of the refrigerant from the compressor flows to the reheater; (par. 42)
the second heat exchanger (32, which is an evaporator, par. 44) configured to use the first portion of the refrigerant from the first heat exchanger (30) and the second portion of the refrigerant from the reheater (34) to cool air proximate the second heat (the first portion of refrigerant flows from 30 to 70, 72, and 78 and then into the evaporator 32, the second portion of refrigerant flows from 60 to 89 to reheater 34, after which it combines with the first portion at 72) 
the reheater configured to use the second portion of the refrigerant from the compressor to heat the air moved by the blower; (the second portion of refrigerant flows from 60 to 89 to reheater 34, after which it combines with the first portion at 72)
during a second mode of operation: (cooling mode, Fig. 3)
the first heat exchanger configured to remove heat from the refrigerant from the compressor; (first heat exchanger 30 is a condenser)
the first valve configured to close to prevent refrigerant from the compressor from flowing to the reheater; (Fig. 3, valve 60 is the cooling position 61 which directs all of the refrigerant flow to the condensers 28 and 30, par. 29, i.e. the valve is in a state that closes the flow path to the reheater 34) 
the second heat exchanger configured to use the refrigerant from the first heat exchanger to cool the air proximate the second heat exchanger. (Fig. 3, hex 32 functions as an evaporator, par. 26).

Regarding claim 2, Blanton teaches the apparatus of Claim 1, further comprising a flow restrictor (78, expansion device, par. 32) configured to control a flow of the second portion of the refrigerant from the reheater to the second heat exchanger.

Regarding claim 4, Blanton teaches the second heat exchanger is further configured to reduce a humidity level of the air when the second heat exchanger cools the air. (see par. 4)

Regarding clam 6, Blanton teaches the apparatus of Claim 1, wherein the first portion of the refrigerant is larger than the second portion of the refrigerant. (par. 49)

Regarding method claim 8 and its dependent claims 9, 11, 13 and, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02.
Claims 8, 9, 11 and 13 are rejected as being inherent in view of claims 1, 2, 4, and 6.
	 
8.    A method comprising: 
compressing, by a compressor, a refrigerant; 
during a first mode of operation:
removing, by a first heat exchanger, heat from a first portion of the refrigerant from the compressor;
opening a first valve such that a second portion of the refrigerant from the compressor flows to a reheater;
using, by a second heat exchanger, the first portion of the refrigerant from the first heat exchanger and the second portion of the refrigerant from the reheater to cool air proximate the second heat exchanger;
moving, by a blower, air proximate the second heat exchanger to the reheater; and
using, by the reheater, the second portion of the refrigerant from the compressor to heat air moved by the blower; and during a second mode of operation:
removing, by the first heat exchanger, heat from the refrigerant from the compressor;
closing the first valve to prevent refrigerant from the compressor from flowing to the reheater;
using, by the second heat exchanger, the refrigerant from the first heat exchanger to cool the air proximate the second heat exchanger; and
moving, by the blower, air proximate the second heat exchanger to the reheater.

9.    The method of Claim 8, further comprising controlling, by a flow restrictor, a flow of the second portion of the refrigerant from the reheater to the second heat exchanger.

11. The method of Claim 8, further comprising, reducing, by the second heat exchanger, a humidity level of the air when the second heat exchanger cools the air.

13. The method of Claim 8, wherein the first portion of the refrigerant is larger than the second portion of the refrigerant.

Regarding claim 15 and its dependent claims 16, 18 and 20.  Independent claim 15 differs from claim 1 in that claim 1 recites “an apparatus” in the preamble, and includes a blower as one of its limitations, while claim 15 recites “a system” in the preamble and does not include a blower as one of its limitations.  All of the limitations in claims 15, 16 and 18 are addressed by Blanton, as described in the rejections of clams 1, 2 4 and 6, and thus claims 15, 16, 18 and 20 are anticipated by Blanton for the same reasons. 
15.    A system comprising:
a compressor configured to compress a refrigerant; 
a first heat exchanger; 
a reheater; 
a first valve; and 
a second heat exchanger; 
during a first mode of operation:
the first heat exchanger configured to remove heat from a first portion of the refrigerant from the compressor;
the first valve configured to open such that a second portion of the refrigerant from the compressor flows to the reheater;
the second heat exchanger configured to use the first portion of the refrigerant from the first heat exchanger and the second portion of the refrigerant from the reheater to cool air proximate the second heat exchanger; and
the reheater configured to use the second portion of the refrigerant from the compressor to heat the air cooled by the second heat exchanger; and during a second mode of operation:
the first heat exchanger configured to remove heat from the refrigerant from the compressor;
the first valve configured to close to prevent refrigerant from the compressor from flowing to the reheater; and
the second heat exchanger configured to use the refrigerant from the first heat exchanger to cool the air proximate the second heat exchanger.

16.    The system of Claim 15, further comprising a flow restrictor configured to control a flow of the second portion of the refrigerant from the reheater to the second heat exchanger.

18.    The system of Claim 15, wherein the second heat exchanger is further configured to reduce a humidity level of the air when the second heat exchanger cools the air.

20. The system of Claim 15, wherein the first portion of the refrigerant is larger than the second portion of the refrigerant.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0272669 to Blanton and US 7,275,384 to Taras.
Regarding claims 3, 10 and 17, Blanton teaches the apparatus of claim 1, the method of claim 8, and the system of claim 15, but does not teach, 
Claim 3 - further comprising a four-way valve configured to control a flow of refrigerant to the compressor.
Claim 10 - further comprising controlling, by a four-way valve, a flow of refrigerant to the compressor.
Claim 17 - further comprising a four-way valve configured to control a flow of refrigerant to the compressor.
Taras teaches that a heat pump with a reversing valve (18, Fig. 1) can be provided with a reheater (32).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Blanton, in view of Taras, in order to enable Blanton to provide both heating and cooling, so that a separate system is not needed for heating. Note that par. 26 of Blanton teaches its system can be applied to a heat pump.
	
Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0272669 to Blanton and US 2015/0013356 to Karkhanis.
Regarding claims 5, 12 and 19, Blanton teaches the apparatus of Claim 1, the method of Claim 8, and the system of Claim 15, but does not teach, 
Claim 5 - wherein the first mode of operation transitions to the second mode of operation when a temperature of the air proximate the second heat exchanger is above a threshold;
Claim 12 - further comprising transitioning from the first mode of operation to the second mode of operation when a temperature of the air proximate the second heat exchanger is above a threshold.
Claim 19 - wherein the first mode of operation transitions to the second mode of operation when a temperature of the air proximate the second heat exchanger is above a threshold.
Karkhanis teaches at claim 8 that reheating is required when the cooled air temperature (i.e., the “temperature of air proximate the second heat exchanger) is below the supply air temperature setpoint (i.e. “a threshold).  It follows that if the “temperature of the air proximate the second heat exchanger” rises above the set point, then the reheat is no longer required and the system will transition to the cooling only mode.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Blanton, in view of Karkhanis, to stop reheating when it is not required for user comfort in order to reduce operating costs of the system. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0272669 to Blanton and US 2018/0231293 to Blanton (Blanton II).
	  Regarding claim 14, Blanton as modified teaches the method of Claim 8, but does not teach wherein a speed of a flow of the refrigerant through one or more of the compressor, first heat exchanger, and second heat exchanger is variable.
Blanton teaches a system with a reheat coil (122, Fig. 5, par. 39), wherein the system includes a variable speed compressor (74, par. 31). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Blanton, in view of Blanton II, in order to provide Blanton with a greater ability to adjust system flow to meet real time operating conditions.    
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763